JUDGMENT

                                      Court of Appeals
                              First District of Texas
                                      NO. 01-15-00465-CV

                  DARRELL JULIAN AND TED HENNIS, Appellants

                                              V.

    CADENCE MCSHANE CONSTRUCTION COMPANY, LLC AND PINPOINT
      COMMERCIAL LP, GENERAL PARTNER OF PPC GP, LLC, Appellees

 Appeal from the 165th District Court of Harris County. (Tr. Ct. No. No. 2014-13825).

       This case is an appeal from the interlocutory order signed by the trial court on
April 21, 2015. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that there was reversible error in the trial
court’s order.   Accordingly, the Court reverses the trial court’s order and renders
judgment granting Darrell Julian’s and Ted Hennis’s special appearances and dismissing
without prejudice all claims filed against them. Such judgment is final.

       The Court orders that the appellees, Cadence McShane Construction Company,
LLC and Pinpoint Commercial LP, General Partner of PPC GP, LLC, jointly and
severally, pay all appellate costs.

       The Court orders that this decision be certified below for observance.
Judgment rendered November 5, 2015.

Panel consists of Justices Jennings, Higley, and Brown. Opinion delivered by Justice
Higley.